Citation Nr: 1637439	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-24 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran initially filed a claim for entitlement to service connection for bilateral knee disabilities in January 2009, which was denied in the March 2009 rating decision here on appeal.  Although the Veteran did not expressly disagree with the March 2009 rating decision, new and material evidence was received in connection with the claim before the expiration of the applicable appellate period.  Specifically, VA medical records dated within one year of the March 2009 decision were associated with the claims file which demonstrated treatment for bilateral knee disorders.  Because VA was in constructive possession of this new and material evidence prior to the expiration of the appeal period, the evidence is considered as having been filed in connection with the claim pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet App. 307, 316 (2006).  Entitlement to service connection for bilateral knee disabilities was readjudicated and again denied in a December 2009 rating decision.  Thereafter, the Veteran submitted a January 2010 statement requesting reconsideration of the claim.  The Board previously found that such statement may be reasonably construed as a notice of disagreement with the December 2009 rating decision, and a timely substantive appeal was received within 60 days of the issuance of the August 2011 statement of the case. 

Additional evidence was received by VA subsequent to the November 2014 supplemental statement of the case.  As the Board finds that these claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are readjudicated once the directed development is completed.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In a September 2012 rating decision, the RO granted the Veteran's claim seeking service connection for bilateral hearing loss, and assigned a noncompensable initial disability rating.  The Veteran submitted a timely Notice of Disagreement, and following the issuance of a Statement of the Case, a timely VA Form 9 perfecting the appeal to the Board.  It is noted that on various VA Form 9s submitted, the Veteran requested hearings both before a Decision Review Officer (DRO) and before a Veterans Law Judge from the Board at his local RO office.  The Veteran testified at a DRO hearing in July 2014, and a copy of that transcript has been associated with the claims file.  The RO issued a Supplemental Statement of the Case with regard to this issue in October 2015.  On a May 2016 VA Form 646, the Veteran's representative requested remand of the case for the provision of an additional VA audiological examination.  Such examination was provided in July 2016 and a Supplemental Statement of the Case readjudicating the appeal was issued in August 2016.  Also during the pendency of the appeal of the denial of service connection for bilateral knee disabilities, the Veteran initiated an appeal of a March 2014 denial of service connection for a back disability and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, as the record indicates that these issues have not yet been certified to the Board, and the AOJ may yet be taking action on the appeals, the Board will not accept jurisdiction over them at this time, but rather, will consider the issues in a subsequent Board decision, if otherwise in order.

The Board remanded the issues of entitlement to service connection for left and right knee disabilities for further development in June 2014.  They have since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is needed in order to meet VA's duty to assist in providing the Veteran with an adequate VA examination and medical opinion with respect to his claims of entitlement to service connection for left and right knee disabilities.

Pursuant to the Board's June 2014 remand directives, additional service treatment records were associated with the file and the Veteran was provided with a VA examination and opinion regarding the etiology of his bilateral knee disabilities.  At the September 2014 VA examination, the examiner diagnosed the Veteran with right knee torn medial meniscus and chondromalacia, and bilateral Baker cysts.  She recorded the Veteran's reported history of incurring right knee sprains on several instances over his period of active military service, but concluded that his current knee disorders were less likely than not incurred in or caused by his military service, because she could find no documentation or sick call records from active duty to indicate the presence of knee problems, and because, as she stated, there was nothing listed on the discharge physical about either an acute or chronic knee condition.  In reviewing the Veteran's service treatment and personnel records, the Board notes that the record does not contain a military separation medical examination, and a January 1983 DA Form 2396, Statement of Option Pertaining to Medical Examination for Separation/Retirement, documents that the Veteran endorsed the option stating that he did not desire a separation medical examination.  The examiner's rationale regarding the discharge physical would therefore appear to be inaccurate, and the probative value of the opinion suffers accordingly.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value).  Additionally, although the examiner documented the Veteran's statements regarding his in-service injuries, no mention was made regarding the numerous lay statements from various friends and family members of the Veteran indicating that they visited him during active service and either saw him while he was on bed rest and/or being treated "on sick call" or spoke with him about injuries he'd sustained during service.  It is therefore unclear whether such evidence was considered.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the AOJ should refer the claims file to a suitable medical professional for a supplemental etiological opinion which considers the full and accurate evidence of record.

Accordingly, the claims are REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion on this matter, preferably one with expertise in orthopedic disorders, to provide a supplemental VA medical opinion as to the etiology of the Veteran's current bilateral knee disabilities.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide opinions on the following:

a.  Whether the Veteran's left and and/or right knee disabilities, to include the right knee torn medial meniscus and chondromalacia and bilateral Baker cysts diagnosed in the September 2014 VA examination report, at least as likely as not (50 percent or greater probability) arose during or were caused by the Veteran's military service, including his numerous parachute jumps and/or cold exposure during active duty.

The reviewer's attention is directed to the Veteran's statement during a March 1994 SSA psychological evaluation that he participated in approximately 40 parachute jumps with the Airborne Artillery, as well as his lay statements regarding chronic knee pain since the 1980s, in addition to lay statements of friends and family from January and February 2014 who report visiting the Veteran while he was on bedrest in service following injury to his knees.  The Veteran's service personnel records indicate that he received the Parachute Badge, and corroborate his accounts of engaging in a number of jumps during active military service.

b.  If only a left or right knee disability is determined to have been caused by or related to his military service, also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's opposite knee disability is caused or aggravated ((permanently worsened beyond the normal progression of the disorder) by the service related knee disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewer must include in the medical report the rationale for any and all opinions expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claims for entitlement to service connection for left and right knee disabilities.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




